16Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY APPARATUS FOR DISPLAYING HANDWRITTEN DATA WITH DISPLAYED OPERATION MENU.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language display unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 introduces the limitation “the character string obtained by recognizing the handwritten data”. This limitation should be introduced with the appropriate antecedent “a” or “an”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
inter alia, “a computer readable recording medium including a program”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable storage medium and what is not to be included as a computer readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”).

Regarding claim 1, a display apparatus (see at least [0032] and FIGS. 1A and 1B illustrating display control device 100 described therein) for displaying an operation menu associated with a data processing performed on handwritten data (see at least FIGS. 1A and 1B and FIG. 2 describing screen W capable displaying handwritten input using an input device 90 and operation menu M associated with the handwritten data, and the edge listed “file” “option” and “help” menus as illustrated in FIGS. 1A and 1B), wherein the operation menu includes information related to the data processing corresponding to a display position of the operation menu (see at least FIG. 2 describing displaying the menu M near the touch position of the input device 90 at least [0032] “operation menu M enabling a selection of the line type is displayed near the touch position (contact position) of the input device 90 on the screen W”).

Regarding claim 18, it is similar in scope to claim 1 above, the only difference being claim 18 is directed to a display method that causes steps on a display apparatus (see at least FIGS. 7 and 13 

Regarding claim 19, it is similar in scope to claim 1 above, the only difference being claim 18 is directed to A computer readable recording medium including a program executed by a display apparatus (see at least FIGS. 7 and 13 generally describing and illustrating methods of displaying an operation menu and display position of the menu described at least at [0063]-[0067] and [0113], further see at least claim 19 “A computer program product comprising a computer-readable medium containing a program executed by a computer”). Therefore, claim 19 is similarly analyzed and rejected as claim 1 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”)
Regarding claim 2, Nakasu discloses the display apparatus according to claim 1 (see above), wherein a plurality of same operation menus are displayed, and the same operation menus include information related to the data processing corresponding to display positions of the operation menus (See at least FIGS. 18A, 18B and 19 use case scenario with multiple users with reference to FIGS. 6A, 6B, 7, 8A, 8B with a plurality of operations menu M shown adjusting to the direction of the user currently touching the display described at least at [0063]-[0070] and further at [0082]-[0084]).
However, Nakasu fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Nakasu because Nakasu expressly teaches combining elements from various embodiments (see at least Nakasu at [0173]). That is, it would be obvious to one of ordinary skill in the art at the time of invention that the use case scenario with multiple users would display the same operations menu to each user upon their writing/engagement with the device for the commonly understood benefit of accessibility to the menu for the current user/writer.   

Regarding claim 3, Nakasu discloses the display apparatus according to claim 1 (see above), wherein the information related to the data processing is a rotational angle used for rotating the handwritten data (see at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user).
However, Nakasu fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Nakasu because Nakasu expressly teaches combining elements from various embodiments (see at least Nakasu at [0173]).

Regarding claim 4, Nakasu discloses the display apparatus according to claim 3 (See above), further comprising: a display unit configured to displaying the operation menu by rotating the operation menu using the rotational angle (see at least FIGS. 3 and 11 illustrating display control unit described at least at [0039] and [0096]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Gilbert et al., US 2020/0019255 A1 (hereinafter “Gilbert”). 
Regarding claim 5, Nakasu discloses the display apparatus according to claim 1 (See above).
However, Nakasu does not explicitly disclose wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen, in a case where the operation menu is pressed, stores the identification information of the pen and the information related to the data processing, the identification of the pen and the information related to the data processing being associated with each other, and displays the handwritten data handwritten by the pen by processing the handwritten data using the information related to the data processing associated with the identification information of the pen.
In the same field of endeavor, Gilbert discloses wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen (see generally [0016]), in a case where the operation menu is pressed, stores the identification information of the pen and the information related to the data processing (see at least [0027] describing interaction with GUI, commonly known to select using the touch screen), the identification of the pen and the information related to the data processing being associated with each other (see at least [0016]-[0018] and [0027]), and displays the handwritten data handwritten by the pen by processing the handwritten data using the information related to the data processing associated with the identification information of the pen (see at least FIG. 4 and [0046]-[0048] describing coupling and further describing further see at least FIGS. 6A and 6B at [0084], application of writing instrument to write draw etc. as described at least at [0038]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu to incorporate the pen identification system of Gilbert because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus. The motivation to combine these references would have been to improve the user experience when connecting the stylus with the device (see at least Gilbert at [0017]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 6, Nakasu in view of Gilbert discloses the display apparatus according to claim 5 (See above), wherein the information related to the data processing is a rotational angle for rotating the handwritten data  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user), and the display apparatus displays a character string obtained by recognizing the handwritten data, by rotating the character string using the rotational angle  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Weigel, US 2004/0104942 A1 (hereinafter “Weigel”). 
7, Nakasu discloses the display apparatus according to claim 1 (see above), wherein the operation menu is arranged along an edge of the display apparatus (see generally FIGS. 1A and 1B wherein the “file” “option” and “help” menu is placed at the edge of the display region 100), 
However, Nakasu does not explicitly disclose the display apparatus further comprising: a pen holder arranged along the edge of the display apparatus from which a pen is taken out, or a pen holder in which a pen is stored in parallel with the edge.
In the same field of endeavor, Weigel discloses the display apparatus further comprising: a pen holder arranged along the edge of the display apparatus from which a pen is taken out, or a pen holder in which a pen is stored in parallel with the edge (see at least FIG. 4 illustrating a stylus holder AF for the stylus ST described at [0026]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu to incorporate the holder as disclosed by Weigel because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus. The motivation to combine these references would have been for the commonly understood benefits of preventing loss of the stylus when not in use. Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ishida et al., US 2015/0227493 A1 (hereinafter “Ishida”). 
Regarding claim 8, Nakasu discloses the display apparatus according to claim 1 (see above). However, Nakasu does not explicitly disclose wherein the display apparatus displays, when one or more files are acquired, file names of the files and a page name of each page included in the files.
wherein the display apparatus displays, when one or more files are acquired (see at least FIG. 3 describing document acquisition unit 157 for acquiring documents described at [0061]-[0063]) , file names of the files and a page name of each page included in the files (See at least [0062] and [0075]-[0076] common practice in the art to display filename as identifier when performing tasks with the file, further illustrating page numbers (described as page names in Applicant’s published application at [0311]) at least at FIGS. 7 and 11 further at least at [0071]-[0072], noting use case scenario where a space is searched for, all pages would be shown in the list). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu to incorporate the file retrieval and display of Ishida because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus for searching a document. The motivation to combine these references would have been the improve character and keyword searches of larger documents, files and/or systems (See at least Ishida at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 9, Nakasu in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the display apparatus displays, when a selection of a page name is received, the selected page by using information in which the page name is recorded for each page of the file (See Ishida at least FIGS. 7-9 describing retrieving of the document and further acquiring pages of the document according to searched terms pages containing those terms, it would be obvious to one of ordinary skill that with documents having page numbers, the document could be searched for the .

Regarding claim 10, Nakasu in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the display apparatus displays the character string obtained by recognizing the handwritten data, as a page name of a page on which the character string is displayed (see Ishida generally FIGS. 7-9 and 11 describing character recognition to be searched at least at [0093]-[0095] and [0107] further describing character strings as inputs by Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information as input by the user; it would be obvious to one of ordinary skill in the art to recognize the handwritten character string as disclosed by Nakasu and search for the number or name of the page within a document using the recognized character string as disclosed by Ishida). 

Regarding claim 11, Nakasu in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the display apparatus displays, in a case where a selection of the character string obtained by recognizing the handwritten data is received, the character string as a page name of a page on which the character string is displayed (see Ishida generally FIGS. 7-9 and 11 describing character recognition to be searched at least at [0093]-[0095] and [0107] further describing character strings as inputs by Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information as input by the user; it would be obvious to one of ordinary skill in the art to recognize the handwritten character string as disclosed by Nakasu and search for the number or name of the page within a document using the recognized character string as disclosed by Ishida).

12, Nakasu in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the file name and the page name are displayed as many instances as a same number as the operation menus (See Ishida at FIGS. 7 and 11 with an operation menu along the bottom; it would be obvious to one of ordinary skill in the art to reduce confusion by displaying the name and page numbers only once when a single user is opening and searching the document, with multiple pages shown only when the document has been searched). 

Regarding claim 13, Nakasu in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the information related to the data processing is a rotational angle for rotating the handwritten data  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user), the display apparatus displays the file name and the page name by rotating the file name and the page name using the rotational angle  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ishida et al., US 2015/0227493 A1 (hereinafter “Ishida”) further in view of Gilbert et al., US 2020/0019255 A1 (hereinafter “Gilbert”). 
Regarding claim 14, Nakasu in view of Ishida disclose the display apparatus according to claim 13 (see above) displays a character string obtained by recognizing the handwritten data by rotating the character string with the rotational angle (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user).
 wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen, in a case where the file name or the page name is pressed, stores the identification information of the pen and the information related to the data processing, the identification information of the pen and the information related to the data processing being associated with each other. 
In the same field of endeavor, Gilbert discloses wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen (see generally [0016]-[0018] describing ID and coupling of stylus with device), in a case where the file name or the page name is pressed, stores the identification information of the pen and the information related to the data processing (see at least [0027] describing using a GUI for user to interact with including selection of the appropriate file device accordingly), the identification information of the pen and the information related to the data processing being associated with each other (see at least [0016]-[0018] and [0027]), 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu in view of  Ishida   to incorporate the pen identification system of Gilbert because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus. The motivation to combine these references would have been to improve the user experience by reducing the time required to pair the stylus with the device (see Gilbert at least at [0017]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Garside et al., US 2003/0233237 A1 (hereinafter “Furukawa”). 
Regarding claim 15, Nakasu discloses the display apparatus according to claim 1 (See above). 
However, Nakasu does not explicitly disclose wherein the display apparatus displays a button used for receiving a setting whether a character string candidate obtained by recognizing the handwritten data is to be displayed. 
In the same field of endeavor, Garside discloses wherein the display apparatus displays a button used for receiving a setting whether a character string candidate obtained by recognizing the handwritten data is to be displayed (see at least FIGS. 2A-2O illustrating send button 235B described at least at  [0043]-[0044] for producing character recognition of the stylus inputs)

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu to incorporate the character recognition button of Garside because the references are in the same field of endeavor, namely, stylus input display devices with character recognition functions. The motivation to combine these references would have been to differentiate between the intentions of the user as being either a command or text recognition (see at least [0044]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 16, Nakasu in view of Garside discloses the display apparatus according to claim 15 (see above), wherein in a case where a press of the button is received, even if the handwritten data is entered, the display apparatus does not display the character string candidate obtained by recognizing the handwritten data and displays an operation command candidate to be executed by the display apparatus (see at least FIGS. 2A-2O describing various written commands recognized based on the characters at least at [0043]-[0047] and [0051]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Mullins et al., 2005/0251755 A1 (hereinafter “Mullins”). 

Regarding claim 17, Nakasu discloses the display apparatus according to claim 1 (See above),
However, Nakasu does not explicitly disclose wherein the display apparatus displays an arrangement determination screen used for receiving an arrangement of the operation menu. 
In the same field of endeavor, Mullins discloses wherein the display apparatus displays an arrangement determination screen used for receiving an arrangement of the operation menu (see at least FIGS 1A, 1B, 2A and 2B a customization screen 120 described at least at [0010]-[0012] for customizing the arrangement of the toolbar).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu to incorporate the arrangement determination method as disclosed Mullins because the references are in the same field of endeavor, namely, display screens with operation menus and toolbars to assist with document viewing and manipulation. The motivation to combine these references would have been to improve speed of access to specific icons and functions for the user (see at least Mullins at [0010]-[0012]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623              

		                                  /AMARE MENGISTU/                                                               Supervisory Patent Examiner, Art Unit 2623